IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

STEWART CHARLES BOND,                  NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-5790

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 16, 2016.

An appeal from an order of the Circuit Court for Duval County.
Tatiana Salvador, Judge.

Stewart Charles Bond, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.

PER CURIAM.

      Upon consideration of appellant’s response to the Court’s order of January

11, 2016, the Court has determined that the order on appeal is not a final,

appealable order. See Fla. R. Crim. P. 3.850(f)(2); Young v. State, 66 So. 3d 1076

(Fla. 1st DCA 2011). Accordingly, the appeal is dismissed. The dismissal is

without prejudice to seek appellate review upon rendition of a final order disposing

of appellant’s motion for post-conviction relief.

LEWIS, BILBREY, and KELSEY, JJ., CONCUR.